Order unanimously affirmed without costs. Memorandum: The record reveals that Family Court properly considered all reasonable dispositional alternatives (see, Family Ct Act § 754) and that respondent’s placement was "the least restrictive custodial disposition consistent with the child’s requirements for treatment and/or supervision” (Matter of Sandra XX., 169 AD2d 992, 993-994; see also, Matter of Peter VV., 169 AD2d 995, 996). (Appeal from Order of Erie County Family Court, Townsend, J. — Person In Need of Supervision.) Present — Denman, P. J., Callahan, Boomer, Balio and Davis, JJ.